

 
 

--------------------------------------------------------------------------------

 
AMD-INTEL SETTLEMENT AGREEMENT



 
Exhibit 10.1
 
SETTLEMENT AGREEMENT BETWEEN
 
ADVANCED MICRO DEVICES INC. AND
 
INTEL CORPORATION


 
This Settlement Agreement (“Agreement”), effective as of the 11th day of
November 2009 ("Effective Date"), is entered into by and between Advanced Micro
Devices, Inc. ("AMD"), and Intel Corporation (“Intel”).  In consideration of the
agreement set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, AMD and Intel agree as
follows:
 
RECITALS
 
A.           Intel and AMD are parties, claimants, complainants or interested
parties to the following lawsuits, disputes and administrative actions
(collectively, “Actions”):
 
1.  Delaware Litigation.  AMD filed suit against Intel under the caption
Advanced Micro Devices, Inc. and AMD International Sales & Services, Ltd. v.
Intel Corp. and Intel Kabushiki Kaisha, in the United States District Court for
the District of Delaware, Civil Action No. 05-441 (JJF), subsequently
consolidated for the purpose of discovery as part of MDL No. 05-1717, entitled
In re Intel Corporation Microprocessor Litigation.  This suit is referred to
herein as the “Delaware Litigation”;
 
2.  Japan Litigations.  Intel Kabushiki Kaisha, a Japanese Corporation and a
wholly owned subsidiary of Intel (“Intel IJKK”), is a defendant in two suits
brought in Japanese courts by AMD Japan Ltd. (“AMD Japan”), a wholly-owned
subsidiary of AMD.  AMD Japan filed a suit in the Tokyo District Court on June
30, 2005, case number 2005 (Wa) 13151, alleging acts of unfair competition by
Intel IJKK involving sales of microprocessors to Japanese manufacturers of
personal computers.  Claimed damages in the Tokyo District Court suit are $55
million and interest based on Section 709 of the Civil Code of Japan.  Also on
June 30, 2005, AMD Japan filed a suit in the Tokyo High Court, case number 2005
(Wa) 4, alleging violations of the Antimonopoly Law of Japan principally
involving sales of microprocessors to Japanese manufacturers of personal
computers.  Claimed damages in the Tokyo High Court suit are $50 million and
interest based on Section 25 of the Antimonopolization Law of Japan.  These
suits are referred to herein as the “Japan Litigations”;
 
3.  GF Dispute.  On or about March 9, 2009, AMD closed a transaction with
Advanced Technology Investment Company “ATIC” through which, among other
actions, ATIC and AMD created a venture called GLOBALFOUNDRIES (“GF”),
transferred AMD’s wafer manufacturing operations to GF, and claimed that GF was
a subsidiary as defined under a January 1, 2001 Intel/AMD patent cross-license,
and as such, entitled to rights thereunder.  Intel claims that various aspects
of this transaction have breached the Intel/AMD patent cross-license.  Intel
also has advised AMD and GF that by using, manufacturing, selling, offering to
sell and/or importing products utilizing Intel’s patented inventions without a
license, AMD and GF are each infringing certain of Intel’s patents.  In
response, AMD has accused Intel of breaching that patent cross-license.
 
B.           AMD has alleged various claims against Intel in the Actions,
including without limitation that Intel has been leveraging dominance in the
supply of x86 microprocessors through the use of exclusionary, pricing, discount
and other practices that unlawfully restrict AMD’s ability to compete.  In the
Delaware Litigation, both Intel and AMD have accused each other of violating the
relevant standards related to evidence retention.
 
C.           Intel filed an answer in the Delaware Litigation on September 1,
2005, denying all the material allegations of the complaint and asserting
various defenses to each of AMD’s claims.  Intel continues to dispute AMD’s
claims.
 
D.           To avoid the time and expense of litigation, and without any
admission of liability or fault, the Parties wish to fully, finally and forever
resolve, compromise and settle the Actions on the terms and conditions set forth
below.  Further, Intel and AMD acknowledge that for most of the last three
decades, their relationship has been difficult, challenging and often
acrimonious.  Intel and AMD wish to change that relationship going forward, both
by “wiping the slate clean” as to all past grievances, and by approaching future
grievances in a constructive manner designed to address and resolve such
grievances amicably, if possible.
 
TERMS AND CONDITIONS
 
1.0           DEFINITIONS
 
1.1           “Actions” shall have the meaning set forth in Recital A.
 
1.2           “Administrative Action” shall mean and include without limitation
(i) the Administrative Actions listed on Exhibit D attached hereto and
incorporated by reference; (ii) any other investigation or inquiry, of which AMD
is aware, by any judicial or administrative authority in any jurisdiction
concerning Intel’s business practices and/or whether Intel has violated the
competition, antitrust or unfair competition laws or regulations of any
jurisdiction; and (iii) any judicial or administrative action arising out of or
seeking to review any action described in (i) or (ii) of this definition.
 
1.3           “Administrative Complaint” shall mean any investigation or inquiry
by a competition enforcement or regulatory body to which AMD has complained or
petitioned regarding Intel’s business practices or in which AMD has submitted
information or any white paper regarding such conduct, whether voluntarily or in
response to a request by such body, at any time from January 1, 1996 to the
Effective Date, including without limitation the Administrative Complaints
listed on Exhibit D and attached hereto and incorporated by reference.
 
1.4           “AMD” shall mean Advanced Micro Devices, Inc. In Section 4.1 and
4.3, “AMD” shall also mean AMD International Sales and Services Ltd. (a Delaware
corporation) (hereinafter “AMD ISS”).  In Section 4.2, “AMD” shall also mean AMD
ISS, and AMD’s and AMD ISS’s predecessors, successors, subsidiaries, affiliates
and assigns, as well as the past and present officers, directors, employees,
agents and attorneys of any of them.
 
1.5           “AMD Microprocessor” shall have the same meaning as the term “AMD
Processor” in the New Patent Cross License.
 
1.6           “Claims” shall mean and includes counterclaims and cross-claims,
as well as any and all actions, causes of action, claims, costs, damages, debts,
demands, expenses, liabilities, losses, obligations, proceedings and suits of
every kind and nature, liquidated or unliquidated, fixed or contingent, in law,
equity or otherwise, and whether presently known or unknown, including but not
limited to all such matters that have been or could have been asserted in the
Actions.
 
1.7           “Computer Product” shall mean one or more Personal Computers that
include one or more x86 Intel Microprocessors or x86 AMD Microprocessors.
 
1.8           “Dispute” shall have the meaning set forth in Section 7.1.
 
1.9           “EC Litigation” shall mean Intel’s Application for Annulment
Pursuant to Articles 230 and 229 EC of Commission Decision C(2009) 3726 final of
13 May 2009 in Case COMP/C-3/37.990 Intel, filed with the Court of First
Instance of the European Communities.
 
1.10           “FTC Investigation” shall mean the U.S. Federal Trade Commission
investigation In the Matter of Intel Corporation, No. 061-0247.
 
1.11           “Intel” shall mean Intel Corporation.  In Section 4.1, “Intel”
shall also mean Intel IJKK, and Intel's and Intel IJKK’s predecessors,
successors, subsidiaries, affiliates and assigns, as well as the past and
present officers, directors, employees, agents and attorneys of any of them.  In
Sections 4.2 and 4.3, “Intel” shall also mean Intel and Intel IJKK.
 
1.12           “Intel Customers” shall mean any and all persons or entities that
purchase Intel Microprocessors or that distributes or sells Intel
Microprocessors, platforms for Computer Products that include Intel
Microprocessors, or Computer Products containing Intel Microprocessors.
 
1.13           "Intel Microprocessor” shall have the same meaning as the term
“Intel Processor” in the New Patent Cross-License.
 
1.14           “New York Litigation” shall mean the lawsuit filed against Intel
by the State of New York and as of the Effective Date styled State of New York,
by Attorney General Andrew M. Cuomo v. Intel Corporation, Civil Action No.
09-827 (UNA)., pending in the United States District Court for the District of
Delaware.
 
1.15           “Party” shall mean Intel or AMD.
 
1.16           “Parties” shall mean AMD and Intel collectively.
 
1.17           “Person” shall mean any natural person, and any corporation,
partnership, limited liability company or other legal entity recognized in any
jurisdiction in the world.
 
1.18           “Personal Computer” shall mean one or more desktop (including
without limitation servers and workstations), laptop, tablet, netbook or
notebook computers.  For clarity, "Personal Computer" shall not mean
smartphones, cell phones, Pocket PCs or consumer electronic devices.
 
1.19           “GF Agreement” shall mean the Patent Agreement between Intel and
GF, of even date herewith, attached hereto as Exhibit C and incorporated herein
by reference.
 
1.20           “Post-Effective Date Conduct” shall mean conduct of Intel or AMD
occurring after the Effective Date.
 
1.21           “Pre-Effective Date Conduct” shall have the meaning set forth in
Section 4.7.
 
1.22           “Specified AMD Product” shall mean (i) an AMD Microprocessor,
(ii) a Computer Product that contains one or more AMD Microprocessors, and/or
(iii) a platform for a Computer Product that contains one or more AMD
Microprocessors.
 
1.23           “Third Party” shall mean any Person other than AMD and Intel.
 
1.24           “New Patent Cross License” shall mean the Patent Cross License
between Intel and AMD, of even date herewith, attached hereto as Exhibit B and
incorporated herein by reference.
 
2.0           BUSINESS PRACTICES
 
As part of the overall resolution of the Actions, and without conceding
expressly or by implication that any of the following business practices are
required by the laws of any jurisdiction, or any order issued by any regulatory
or adjudicative body, anywhere in the world, or that contrary business practices
would violate any such laws or orders, the Parties agree to adhere to the
Business Practices set forth in Section 2.0 for the term, and subject to the
conditions, set forth in Section 6.0.
 
2.1           SALES AND MARKETING PRACTICES: CUSTOMERS
 
2.1.1           Intel shall not award, offer, grant, pay or extend (hereinafter,
collectively, “Award”) any discount, rebate, or other financial or non-financial
benefit, inducement or consideration of any kind (hereinafter, collectively,
“Benefit”), that is conditioned orally, in writing or through some other express
or implied mutual understanding between Intel and the customer, on the customer
limiting or restricting, or agreeing to be limited or restricted in, its freedom
to satisfy any or all of its demand for microprocessors for Computer Products
through the customer’s:
 
a.           exclusive use of x86 Intel Microprocessors, or platforms for
Computer Products that include Intel Microprocessors, in all of its business, or
in any geography, market segment, product segment, or distribution channel; or
 
b.           limiting or delaying its purchase or use of Specified AMD Products
on a geographic, platform, market segment, distribution channel, volume, share
of purchase, or any other basis.
 
PROVIDED, HOWEVER, that nothing in this Section 2.1.1 shall limit Intel’s right
(i) to lawfully compete on the merits for selection by the customer for any
then-current design award or for satisfaction of any or all of the customer’s
then-current demand for microprocessors in a manner consistent with this
Agreement or (ii) to condition a Benefit on the exclusive use of Intel
microprocessors in a segment or channel where (a) Intel is making a significant,
bona fide investment to enable the customer’s entry into such segment or
channel, (b) the period of exclusivity is no longer than necessary for Intel to
receive a reasonable commercial return on its customer-specific investment in
such entry and (c) all of the terms and conditions of such exclusive
arrangement, including without limitation its duration and all related
consideration, are set forth in a written instrument executed both by Intel and
the customer.  Nothing in this Section 2.1.1 or any other term in this Agreement
shall be construed to constitute AMD’s acquiescence in Intel’s right to engage
in any of the conduct described as contested in Section 3.5, and AMD reserves
all rights to seek redress for any such conduct occurring after the Effective
Date.
 
2.1.2           Intel shall not Award any Benefit that is conditioned orally, in
writing or through some express or implied mutual understanding, on a
customer’s:
 
a.           limiting, depositioning or delaying its marketing, promotion,
launch, advertising, production, distribution, sale or branding of any product
containing an AMD Microprocessor; or
 
b.           forbearance, delay or abstention from participating in, or allowing
its products to be featured or exhibited in, any AMD promotional activity,
product launch, trade show exhibit, advertising, or public relations campaign.
 
2.1.3           Intel shall not withhold or threaten to withhold any Benefit,
nor impose or threaten to impose any penalty, on the basis of a customer’s
refusal to accede to a condition precluded by, or to enter into an understanding
prohibited by, Sections 2.1.1 or 2.1.2.
 
 
2.2
SALES AND MARKETING PRACTICES: RETAILERS, DISTRIBUTORS, ODMs AND END USERS

 
2.2.1           Intel shall not Award any Benefit that is conditioned, orally,
in writing, or through some other express or implied mutual understanding, on a
non-customer Third Party (including without limitation any retailer,
distributor, original design manufacturer ("ODM"), original equipment
manufacturer ("OEM"), system integrator and value added reseller, but excluding
any direct customer and any end user (hereinafter, collectively, "Non-Customer
Third Party") limiting or restricting, or agreeing to be limited or restricted
in, the Non-Customer Third Party’s freedom to satisfy any or all of its demand
for microprocessors for Computer Products through the Non-Customer Third
Party’s:
 
a.           exclusive use of Intel Microprocessors, platforms for Computer
Products that include Intel Microprocessors, or Computer Products containing
Intel Microprocessors in all of its business, or in any geography, market
segment, product segment, outlet or distribution channel; or
 
b.           limiting, depositioning or delaying its purchase or use of
Specified AMD Products on a geographic, platform, market segment, distribution
channel, volume, share of purchase, or any other basis.
 
PROVIDED, HOWEVER, that nothing in this Section 2.2.1 shall limit Intel’s right
(i) to compete on the merits for selection by a Non-Customer Third Party for any
design win or for satisfaction of any of Non-Customer’s Third Party’s
then-current demand for microprocessors or (ii) to condition such a Benefit on
the exclusive use of Intel Microprocessors in a segment or channel where (a)
Intel is making a significant, bona fide investment to enable the Non-Customer
Third Party’s entry into a segment or channel, (b) the period of exclusivity is
no longer than reasonably necessary for Intel to receive a reasonable commercial
return on its Non-Customer Third Party-specific investment in such entry and (c)
all of the terms and conditions of such exclusive arrangement, including without
limitation its duration and all related consideration, are set forth in a
written instrument executed both by Intel and the Non-Customer Third Party.
 
2.2.2           Intel shall not Award any Benefit that is conditioned orally, in
writing or through some other express or implied mutual understanding, on a
Non-Customer Third Party’s:
 
a.           limiting, depositioning or delaying its purchase, sale, design,
development, marketing, promotion, launch, production, distribution, branding,
advertising, exhibition, offer or display of any Specified AMD Product; or
 
b.           forbearance, delay or abstention from participating in, or allowing
itself or its products to be featured or exhibited in, any AMD promotional
activity, product launch, trade show exhibit, advertising or public relations
campaign.
 
2.2.3           Intel shall not withhold or threaten to withhold any Benefit on
the basis of a Third Party’s refusal to accede to a condition precluded by, or
enter into an understanding prohibited by, Sections 2.2.1 and 2.2.2.
 
2.3    TECHNICAL PRACTICES
 
Intel shall not include any Artificial Performance Impairment in any Intel
product  or require any Third Party to include an Artificial Performance
Impairment in the Third Party’s product.  As used in this Section 2.3,
“Artificial Performance Impairment” means an affirmative engineering or design
action by Intel (but not a failure to act) that (i) degrades the performance or
operation of a Specified AMD product, (ii) is not a consequence of an Intel
Product Benefit and (iii) is made intentionally to degrade the performance or
operation of a Specified AMD Product.  For purposes of this Section 2.3,
“Product Benefit” shall mean any benefit, advantage, or improvement in terms of
performance, operation, price, cost, manufacturability, reliability,
compatibility, or ability to operate or enhance the operation of another
product.
 
In no circumstances shall this Section 2.3 impose or be construed to impose any
obligation on Intel to (i) take any act that would provide a Product Benefit to
any AMD or other non-Intel product, either when such AMD or non-Intel product is
used alone or in combination with any other product, (ii) optimize any products
for Specified AMD Products, or (iii) provide any technical information,
documents, or know how to AMD.
 
2.4    PRACTICES NOT A BREACH OF THIS AGREEMENT
 
2.4.1           Notwithstanding any of other provision in this Agreement, in no
event shall a Third Party’s action, or forbearance from taking an action, merely
as a consequence of Intel securing business sought by AMD constitute a breach of
this Agreement by Intel, so long as Intel does not violate any of the terms of
Sections 2.1.1 through 2.3.
 
2.4.2           Nothing in this Agreement shall prohibit Intel in connection
with its offer or sale of any microprocessor from Awarding any Benefit or
Discount to a Third Party where such offer or sale, or term or condition
thereof, meets in good faith a respective Benefit, Discount, or a type of term
and/or condition then being offered to that Third Party by any other supplier
with respect to a reasonably comparable microprocessor.
 
2.4.3           Intel may, without violating this Agreement, limit a Third
Party's use of its market development funds or other promotional funds to the
promotion of Intel and Intel-based products unless such limitation includes a
Restriction.  "Restriction" shall mean a requirement imposed or required by or
on behalf of Intel that the recipient of market development funds or other
promotional funds from Intel ("Recipient") may not include AMD or AMD products
in a portion of an OEM catalog, retailer circular, web page or site,
point-of-sale marketing piece, or event where such respective portion is not
funded by Intel.  The Intel Inside program rules dated as of April 1, 2009 are
conclusively presumed permissible under this Agreement, except to the extent
they include a Restriction.
 
2.5           PROCUREMENT
 
2.5.1           Neither Intel nor AMD shall either request of, suggest to or
cause any public procurement agent or authority to issue or adopt a procurement
specification for a Computer Product that excludes the qualification of a
Computer Product employing the other Party’s microprocessor on the basis of a
function, industry standard specification or benchmark that is immaterial to the
intended use of the product.
 
2.6           MISCELLANEOUS PROVISIONS 
 
2.6.1           Intel shall conduct regular training of all of its personnel
engaged in microprocessor sales and marketing concerning the requirements and
prohibitions contained in the Business Practices Section of this Agreement.
 
2.6.2           Intel shall provide a copy of Section 2.0 of this Agreement to
its customers by making it reasonably available on its website in a conspicuous
manner.
 
3.0           EXECUTION OF OTHER CONTEMPORANEOUS AGREEMENTS AND DISMISSAL OF THE
ACTIONS
 
3.1           Consideration.  The Parties agree that the covenants, promises and
releases set forth herein, in the New Patent Cross License, and in the GF
Agreement, constitute fair and adequate consideration for the Parties’ execution
of this Agreement and the agreements set forth in Section 3.7.
 
a.           As consideration for this settlement agreement alone, Intel agrees
to pay and shall pay to AMD the total sum of One Billion, Two Hundred and Fifty
Million Dollars ($1,250,000,000), in U.S. currency, within thirty (30) days of
the Effective Date.
 
b.           This payment shall be non-refundable and shall be made by one or
more wire transfers of immediately available funds to the following AMD account:
 
Bank of America
 
ABA #:  026009593 (domestic wire)
 
Beneficiary:  AMD, Inc.
 
Bank Address:  1655 Grant Street, Concord, CA 94520
 
3.2           No Admission of Liability.  The Parties agree that the settlement
of the Actions is intended solely as a compromise of disputed Claims.  Each
Party expressly denies any liability or wrongdoing.  A Party’s execution of this
Agreement, the agreements set forth in Section 3.7 below, its agreement to any
term of this Agreement and/or the agreements set forth in Section 3.7 below, and
any action taken by a Party pursuant to this Agreement and/or the agreements set
forth in Section 3.7 below do not constitute and shall not be construed as an
admission of liability or as a concession by any Party that any Claim or defense
asserted or that could have been asserted by the other Party is valid.
 
3.3           Dismissal and Withdrawal of Claims and Allegations.  Immediately
after execution of this Agreement by all Parties, the Parties shall cause their
respective counsel to sign Stipulations for Dismissal with Prejudice of the
Delaware Litigation and the Japan Litigations, with each Party to bear its own
attorneys’ fees and costs, including without limitation proposed Orders of
Dismissal, in the forms attached hereto as Exhibits A-1 and A-2 and incorporated
herein by reference (“Stipulations of Dismissal with Prejudice and Proposed
Orders”).  AMD shall immediately file and/or lodge the Stipulations of Dismissal
with Prejudice and Proposed Orders to:  (i) effect dismissal of the Actions with
prejudice, including without limitation all Claims asserted therein, with each
Party to bear its own attorneys' fees and costs; and (ii) authorize the Court in
the Delaware Litigation to retain jurisdiction to enforce this Agreement to the
limited extent permitted by Sections 3.6.a and 7, below.
 
3.4           Administrative Complaints and Administrative Actions.
 
a.           AMD represents and warrants that it has not initiated, filed,
intervened in or attempted to intervene in any Administrative Complaint or
Administrative Action concerning Intel except for those listed on Exhibit D.
 
b.           For each and every Administrative Complaint filed by AMD, AMD
agrees to promptly (and in no event later than five (5) days after the Effective
Date) notify in writing each authority to which such complaint was made that
except as provided in Section 3.5, AMD has resolved its disagreements with and
complaints concerning Intel contained in that Administrative Complaint and
believes that this Agreement provides AMD with fair compensation for any and all
actual or alleged harm and damages that AMD did or may have suffered in
connection with matters addressed or encompassed within such Administrative
Complaint.
 
c.           For each and every Administrative Action listed on Exhibit D, AMD
agrees to promptly (and in no event later than five (5) days after the Effective
Date) notify in writing each authority listed on Exhibit D that except as
provided in Section 3.5,  AMD has resolved its disagreements with and complaints
concerning Intel contained in that Administrative Complaint and believes that
this Agreement provides AMD with fair compensation for any and all actual or
alleged harm and damages that AMD did or may have suffered in connection with
matters discussed in the Administrative Complaint.  In addition, AMD agrees that
it will not ghost-write or edit any other briefs, pleadings, or “friend of the
court” or “friend of the tribunal” materials or briefs in any Administrative
Action.
 
d.           Except as provided in Section 3.5, AMD agrees not to participate in
any Administrative Action that concerns, discusses or relates to conduct, events
or allegations that occurred prior to the Effective Date, except as may be
explicitly required by applicable law, such as responding to a lawful subpoena
or other process administered in that Action.  AMD agrees that it will not seek
to intervene as a party or for any other status in any Administrative Action,
and will promptly (and in no event later than five (5) days after the Effective
Date) withdraw any motion to intervene as a party or for any other status in any
Administrative Action, including without limitation any appeals from a denial of
such a motion to intervene.  For clarity, Section 3.4.d is not intended to and
shall not limit AMD in any way from exercising any lawful right to petition any
government agency regarding any conduct or event occurring after the Effective
Date, nor shall it limit AMD’s rights as provided in Section 3.5.
 
3.5           Other Issues Related to Administrative Actions.
 
a.           AMD has challenged as illegal certain alleged Intel pricing
practices for Intel Microprocessors and platforms for use in Computer Products
by which a price, discount, rebate or other financial benefit (“Discount”) was
conditioned on a customer’s volume or share of such Intel microprocessor
purchases from Intel and on the customer’s achieving the qualifying threshold,
and was then applied to purchases below the volume level qualifying the customer
for the Discount (“Retroactive Discount”).
 
b.           AMD has challenged as illegal certain alleged Intel pricing
practices by which a fund for defraying the cost of Intel Microprocessors for
use in Computer Products was established to allow a customer to make bids such
that, after accounting for the use of such fund, the cost of the Intel
Microprocessor would be below the appropriate measure of variable cost (“Accused
Bid Bucket”).
 
c.           AMD has challenged as illegal certain alleged Intel pricing
practices by which a Discount was provided to an end user purchaser of any
Computer Product containing an Intel Microprocessor that when combined with any
other Discount provided by Intel with respect to the Intel Microprocessor
included in the purchased Computer Product, results in an effective Intel
Microprocessor price below the appropriate measure of variable cost (“Accused
End-User Discount”).
 
d.           Intel and AMD do not have any understanding or agreement regarding
Intel’s freedom to enter into Retroactive Discounts, Accused Bid Buckets and/or
Accused End-User Discounts and this Agreement in no way affects or limits
Intel’s decisions regarding pricing and discounting or restricts or limits in
any way Intel’s complete freedom in setting prices and discounts and in devising
and implementing any and all related policies and procedures.
 
e.           Intel agrees that in the event it enters into voluntary settlement
discussions with a government authority in the EC Litigation, New York
Litigation or the FTC Investigation, and if such government authority proposes
to include in a consent judgment or other governmental order a prohibition
against Retroactive Discounts, Accused Bid Buckets or Accused End-User
Discounts, Intel will not challenge such a prohibition as a general matter,
although it may challenge the scope or specific language of the prohibition.  It
is expressly understood, however, that Intel remains completely free to litigate
and oppose the EC Litigation, New York Litigation and the FTC Investigation to
finality and to reject any proposed settlement.
 
f.           Intel understands that AMD will contend to the European Commission,
the New York Attorney General and to the U.S. Federal Trade Commission that any
Intel Retroactive Discounts, Accused Bid Buckets or Accused End-User Discounts
are anticompetitive and unlawful and that they should be prohibited by any
consent order or remedial injunction entered in the EC Litigation, New York
Litigation and/or the FTC Investigation.  In the course of contending for the
prohibition of Intel Retroactive Discounts, Accused Bid Buckets or Accused
End-User Discounts in accordance with this Section 3.5.d, AMD may disclose to
the respective authorities the terms of Sections 2.0 and 3.5 hereto.
 
3.6           Further Provisions Regarding Existing Litigations and Related
Matters.
 
a.           Delaware Litigation and Japan Litigations.  Unless otherwise
required by law, the Parties shall follow the terms of the Confidentiality
Agreement and Protective Order entered September 26, 2006 in the Delaware
Litigation, except that the first sentence of Section 24 of that Order shall be
modified to substitute the portion of the sentence reading “Within one hundred
twenty (120) days of the conclusion of the AMD Litigation or the Class
Litigation” to instead read, “Within sixty (60) days of the conclusion of the
AMD Litigation, the Class Litigation or any other lawsuit, Administrative
Complaint or Administrative Action that alleges that Intel has violated the
antitrust, unfair competition or similar laws or regulations of any
jurisdiction.”  Each AMD or Intel outside counsel who maintains access to
Protective Order Material shall maintain such material in a manner strictly
subject to the terms of that protective order, as modified, and the Court’s
continuing jurisdiction to enforce the terms thereof and redress violations
thereof, except that, notwithstanding any term of the Protective Order to the
contrary, Intel shall have the right to provide such material to any
investigating agency, court or other tribunal, provided that it seeks from such
agency, court, or other tribunal protection against the public disclosure of
such material to the maximum extent provided for under the rules of such agency,
court, or tribunal.  Nothing in this Paragraph 3.6(a) shall restrict either
party’s rights under Paragraph 16 of the referenced Confidentiality Agreement
and Protective Order in the Delaware litigation.
 
b.           GF Dispute.  Intel and AMD hereby withdraw all Claims they have
threatened to assert, or have asserted, in the GF Dispute.
 
3.7          Execution of Contemporaneous Agreements.
 
a.           Intel and AMD shall enter into the New Patent Cross License, and
the entry into such agreement is a condition precedent to the effectiveness of
this Agreement.
 
b.           Intel and GF shall enter into the GF Agreement, and the entry into
such agreement is a condition precedent to the effectiveness of this Agreement.
 
4.0           MUTUAL RELEASES AND COVENANTS NOT TO SUE
 
4.1           AMD Release.  Except for the rights and obligations expressly
created or reserved by this Agreement and by the agreements referred to in
Section 3.7, AMD does hereby irrevocably release, acquit and forever discharge
Intel from any and all Claims that AMD ever had, now has or hereafter may
acquire against Intel, whether known or unknown, on account of any action,
inaction, matter, thing or event, that occurred or failed to occur at any time
in the past, from the beginning of time through and including the Effective
Date, including, without limitation, any and all Claims based on or arising out
of, in whole or in part, the Actions or the facts underlying the Actions and any
claims that could have been raised in the Actions up to the Effective Date.  All
third parties included within the scope of the preceding release, pursuant to
Section 1.10, are expressly agreed to be third-party beneficiaries of this
Agreement.
 
4.2           Intel Release.  Except for the rights and obligations expressly
created or reserved by this Agreement and by the agreements described in Section
3.7, Intel does hereby irrevocably release, acquit and forever discharge AMD, GF
and ATIC from any and all Claims that Intel ever had, now has or hereafter may
acquire against AMD, GF and ATIC, whether known or unknown, on account of any
action, inaction, matter, thing or event, that occurred or failed to occur at
any time in the past, from the beginning of time through and including the
Effective Date, including, without limitation, any and all Claims based on or
arising out of, in whole or in part, the Actions or the facts underlying the
Actions and any claims that could have been raised in the Actions up to the
Effective Date.  All third parties included within the scope of the preceding
release, pursuant to Section 1.4, are expressly agreed to be third-party
beneficiaries of this Agreement.
 
4.3           AMD Release of Intel Customers.  AMD does hereby irrevocably
release, acquit and forever discharge Intel Customers from any and all Claims
that AMD ever had, now has or hereafter may acquire against Intel Customers,
based on their actions or inactions prior to the Effective Date that were or
could have been alleged to further any aspect of Intel’s allegedly wrongful
conduct that was alleged or could have been raised in the Actions.  All third
parties included within the scope of the preceding release, pursuant to Section
1.11, are expressly agreed to be third-party beneficiaries of this Agreement.
 
4.4           Complete Settlement.  Except for the rights and obligations
expressly created or reserved by this Agreement and by the agreements referred
to in Section 3.7, each Party does hereby release, acquit, and forever discharge
the other Parties from all Claims for attorneys' fees, contribution, costs,
expenses and/or indemnity based on or arising out of, in whole or in part, the
Actions.  The Parties agree that this Agreement is in full and complete
settlement of the rights and obligations of the Parties in connection with the
Actions.
 
4.5           Waiver of Statutory Provisions.  The Parties expressly waive the
benefits of any statutory provision or common law rule that provides, in sum or
substance, that a release does not extend to claims that the Party does not know
or expect to exist in its favor at the time of executing the release, which if
known by it, would have materially affected its settlement with the other
Party.  In particular, but without limitation, each Party expressly waives the
provisions of California Civil Code § 1542, which reads:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
4.6           Covenant Not to Sue.  The Parties expressly understand that both
direct and indirect breaches of this Agreement are precluded.  Therefore, the
Parties each agree that they will not institute or prosecute, against the other,
any action or other proceeding based in whole or in part upon any Claims
released by this Agreement.  Further, the Parties each agree that they will not
authorize, or solicit the commencement or prosecution against the other Party
of, any action or other legal proceeding based in whole or in part upon any
Claims released by this Agreement.
 
4.7.           Past Intel Conduct.  AMD agrees that, except as provided in
Section 3.5, this Agreement is a full, final and fair resolution of any and all
actual, alleged, claimed or potential harm suffered by AMD or that AMD has
claimed or could claim to have incurred as a result of any Intel conduct or acts
that occurred on or prior to the Effective Date, including without limitation
any such conduct complained of in the Actions (collectively "Pre-Effective Date
Conduct").  AMD covenants and agrees that this Agreement fully compensates AMD
for any and all such harm from Pre-Effective Date Conduct, and accordingly, AMD
agrees that, except as provided in Section 3.5, it shall make no complaints to
Governmental Authorities regarding any such conduct or harm.
 
4.8           No Assignment of Claims.  Each Party hereto represents and
warrants that it is the sole and lawful owner of all right, title and interest
in and to every Claim and every matter which it purports to release, and that it
has not sold, assigned, transferred, hypothecated, pledged or encumbered, or
otherwise disposed of, in whole or in part, voluntarily or involuntarily, any
Claims released pursuant to this Agreement.
 
5.0           CONFIDENTIALITY
 
5.1           Confidentiality.  Sections 2.0 and 3.1.a of this Agreement shall
not be confidential.  The Parties shall keep every other term of this Agreement
confidential and shall not now or hereafter divulge these terms to any third
Person except:
 
a.           as provided in Sections 3.5.d and 5.2 of this Agreement; or
 
b.           with the prior written consent of the other Party; or
 
c.           to any governmental body having jurisdiction to call therefore,
including to the United States Securities and Exchange Commission; or
 
d.           subject to 5.1.e, as otherwise may be required by law or legal
process, including to legal and financial advisors in their capacity of advising
a party in such matters provided that any such legal and financial advisors
first agree to maintain the Agreement in confidence; or
 
e.           during the course of litigation, so long as the disclosure of such
terms and conditions are restricted in the same manner as is the confidential
information of other litigating parties and so long as (i) the restrictions are
embodied in a court-entered Protective Order limiting disclosure and (ii) the
disclosing Party informs the other Party in writing at least ten (10) days in
advance of the disclosure; or
 
f.           in confidence to legal counsel, accountants, banks and financing
sources and their advisors solely in connection with complying with applicable
law or undertaking financial transactions provided that any such legal counsel,
accountants, banks and financial sources and their advisors first agree to
maintain the Agreement in confidence.
 
5.2.           The Parties shall issue a press release in the form attached as
Exhibit E attached hereto and incorporated by reference promptly after all
Parties have executed this Agreement and the agreements referenced in Section
3.7.
 
5.3           Other Uses of this Agreement.  This Agreement shall not be
offered, admitted or admissible in any action, suit or proceeding as evidence or
as an admission of any claim or liability; PROVIDED, HOWEVER, that any Party to
this Agreement may use all or part of this Agreement in a proceeding between the
Parties to the extent necessary to enforce any right conferred on that Party by
this Agreement.  Any filing of or references to this Agreement or the provisions
thereof in such a proceeding, with the exception of Section 2.0 shall be done
under seal.
 
5.4           Notwithstanding any other term in this Agreement, Intel may
provide at its election redacted or unredacted copies of this Agreement to
respond to lawsuits, administrative proceedings or regulatory inquiries relating
to the business practices at issue in any Administrative Complaint or
Administrative Action and any related issues.
 
6.0           TERM, TERMINATION & CHANGE OF CONTROL
 
6.1           Term.  Section 2.0 of this Agreement shall remain in force and
effect for a period of ten (10) years from and after the Effective Date, and
shall thereafter terminate, and be of no further force and effect, of its own
accord without any further action by any Party, except that the requirements in
Section 2.0 shall terminate before the expiration of ten (10) years in any of
the circumstances set forth in Section 6.2, below.  The remaining provisions of
this Agreement will survive any termination or expiration of this Agreement and
the termination or expiration of the requirements in Section 2.0.
 
6.2.           Termination of Section 2.0 Limitations.  Section 2.0 shall
terminate in its entirety, without the need for any further action by Intel, and
shall be of no further force or effect if:
 
a.           Intel’s microprocessor unit share of the Worldwide PC Market
Segment, which includes desktop, server and mobile platforms, drops below
sixty-five percent (65%) for four consecutive quarters as reported by Mercury
Research in its published report entitled “PC Processors and Chip Sets Updated
Edition Market Strategy and Forecast Report.”  In the event that Mercury
Research ceases publishing such share data during the term of this Agreement,
the parties will agree in good faith on another publication to reference for
such share data.
 
b.           AMD attempts or purports to assign or transfer to any Person any
right or obligation in violation of Section 9.7.
 
6.3           Change of Control.  In the event of a Change of Control of AMD,
the definition of AMD Microprocessor as defined in Section 1.5 shall be limited
to those devices that fell within Section 1.5 on the date of the Change of
Control and shall further be limited to x86 AMD Microprocessors for use in a
Personal Computer.
 
“Change of Control” shall mean:
 
(1)           any Person or group of Persons (as the term “group” is interpreted
pursuant to Rule 13d-5 under the Securities Exchange Act of 1934, as amended)
(the “Acquiring Person”) acquires (i) beneficial ownership of capital stock of
AMD entitling the holder(s) thereof to more than fifty percent (50%) of the
voting power of the then outstanding capital stock of AMD with respect to the
election of directors of AMD, or (ii) an interest sufficient to receive more
than fifty percent (50%) of the profits or losses of AMD; or
 
(2)           AMD enters into a merger, consolidation, reorganization or similar
transaction (or series of related transactions) with any Person or group of
Persons in which less than fifty percent (50%) of the voting power of the
outstanding capital stock of AMD (if it is the surviving entity) or of the
Acquiring Person (if it is the surviving entity) with respect to the election of
directors following such transaction is held directly or indirectly by Persons
who were shareholders of AMD immediately prior to such transaction (or series of
transactions); or
 
(3)           AMD sells to any Person(s) in one or more related transactions
properties or assets representing all or substantially all of the properties and
assets of AMD.
 
6.4           Exception to Effective Date.  This Agreement is effective once it
is executed by both Parties on the Effective Date, with the sole exception that
the following portion of Section 2.4.3 shall be of no force and effect until one
hundred and twenty (120) days after the Effective Date:  “unless such limitation
includes a Restriction.  "Restriction" shall mean a requirement imposed or
required by or on behalf of Intel that the recipient of market development funds
or other promotional funds from Intel ("Recipient") may not include AMD or AMD
products in a portion of an OEM catalog, retailer circular, web page or site,
point-of-sale marketing piece, or event not funded by Intel.”
 
7.0           DISPUTE RESOLUTION; ENFORCEMENT OF AGREEMENT & FUTURE RELATIONSHIP
 
7.1           Claims Subject to Dispute Resolution Processes.  The dispute
resolution process contained in this Section 7.0 shall apply to and govern the
resolution of any and all Disputes that arise in any way from any Post-Effective
Date Conduct.  For purposes of this Section 7.0, “Dispute” shall mean any and
all acts, actions and/or Claims by AMD against Intel and all acts, actions
and/or Claims by Intel against AMD that a Party suspects, believes, or contends
violates or may violate the competition, antitrust, unfair competition, or
similar laws of any jurisdiction, and all Claims by any Party arising out of or
in any way related to this Agreement or its performance.  Each and every Dispute
shall be resolved in accordance with the procedures specified in this Section
7.0, which shall constitute the sole and exclusive procedure for the resolution
of any such Dispute.  The Parties agree to resolve each and every such Dispute
through an escalation process as follows: Informal, Private Dispute Resolution
Process, followed if necessary by Non-Binding Mediation, followed if necessary
by Non-Binding Arbitration, followed if necessary by Litigation, as described in
this Section 7.0.
 
7.2           Informal, Private, Dispute Resolution Processes.  At least once
every calendar quarter, for the duration of Section 2.0 of this Agreement, the
General Counsel of each Party, or their designees, shall meet to discuss and
attempt in good faith to resolve any unresolved Dispute.  The attendees at the
meeting shall attempt to procure, in advance of such meetings, the requisite
authority to resolve such disputes.
 
a.           At least thirty (30) days before the date established for such
meeting, the Party who has a Dispute (“Complaining Party”) shall provide to the
other Party (“Responding Party”) written notice as to any and all new or
unresolved Dispute.  The notice shall include a brief statement of the
Complaining Party's position, summary of the relevant facts, and statement of
the relief requested.
 
b.           At least fifteen (15) days before such meeting, the Responding
Party shall provide to the Complaining Party a written response to each Dispute
set forth in the notice.  The response shall include a brief statement of the
Responding Party's position, summary of the relevant facts, and response to the
relief requested.
 
c.           All notices or responses prepared, or discussions conducted, under
this process are confidential, and shall be treated as inadmissible compromise
and settlement negotiations for purposes of all applicable rules of evidence or
procedure.
 
d.           The Parties may agree on different procedures with respect to the
informal private dispute resolution process described in Section 7.2, either
generally or in response to a particular Dispute.  For example and without
limitation, the Parties may agree to meet more or less frequently than
contemplated by this Agreement.  The Parties also may agree to defer
consideration of or the exchange of information relating to a particular Dispute
rather than attempting to present and resolve such Dispute within the time
period contemplated by this Agreement.  Nothing in this Agreement shall preclude
or limit the Parties from agreeing to modify these informal private dispute
resolution processes if in their mutual judgment doing so will further the
intent of this Agreement.
 
7.3           Non-Binding Mediation.
 
a.           As to any Dispute that is not resolved by negotiation in accordance
with the procedures in Section 7.2 at or within thirty (30) days after the
quarterly meeting of the Parties, or within thirty (30) days after the last day
of a calendar quarter, whichever is earlier, any Party may serve on the other a
notice of a request for mediation, setting forth the precise Dispute(s) to be
mediated.  Unless otherwise agreed, the Parties will select a mediator from
JAMS.  If they are unable to agree on a mediator within fifteen days following
service of the Notice, JAMS shall within five (5) days select and appoint a
mediator for them.
 
b.           The Parties shall equally split the cost of the mediator.  All
issues relating to the timing of the mediation, its location and the conduct of
the mediation shall be determined by the mediator; provided, however, that (i)
the mediation must result in a final recommendation of the mediator being
provided to the Parties to the Dispute no later than thirty (30) days following
the mediator’s appointment; and (ii) that in all circumstances, the mediation
materials are confidential and shall be treated as inadmissible mediation
materials for purposes of all applicable rules of evidence or procedure.
 
c.           The Parties may mutually agree in writing on different procedures
with respect to the mediation described in Sections 7.3.a and 7.3.b.
 
7.4           Non-Binding Arbitration.
 
a.           As to any Dispute that is not resolved by mediation in accordance
with the procedures in Section 7.3, any Party may initiate non-binding
arbitration with JAMS in accordance with the JAMS Comprehensive Arbitration
Rules and Procedures (“JAMS Procedures”) then currently in effect.  Except to
the extent inconsistent with this Agreement, the arbitration shall be conducted
under the JAMS Procedures.
 
b.           The arbitration shall be conducted by a panel of three arbitrators,
one of whom shall be selected by the Complaining Party and one of whom shall be
selected by the Responding Party within ten (10) days of the Commencement of the
arbitration under JAMS Procedures, and the third to be selected by the
Party-appointed arbitrators within ten (10) days of the second selection.  If
the party-nominated Arbitrators fail or are unable to timely select a mutually
agreeable third Arbitrator, the third Arbitrator shall be selected and appointed
within ten (10) days in accordance with JAMS Procedures.  Any person who has
served under the provisions of Section 7.3 or Section 7.5 of this Agreement with
respect to the particular Dispute at issue shall be ineligible to serve as an
Arbitrator under Section 7.4.  The arbitrators shall hold an arbitration hearing
within sixty (60) days of the appointment of the third arbitrator.
 
c.           The place of arbitration shall be San Francisco, California, or
such other place as the Parties may mutually agree in writing.
 
d.           The Arbitrators shall issue a final arbitration award within
fifteen (15) days of the arbitration hearing.  The award shall include a written
statement of the basis for the decision, including the facts and law supporting
it.  If the Arbitrators are not unanimous, the dissenting Arbitrator may in the
award include a statement of the basis of disagreement.  The award shall be
confidential and subject to the provisions of Section 5.0 of this Agreement or
the JAMS Procedures, whichever is more restrictive, shall be advisory to the
Parties only, and shall not be admissible as evidence, or used in any manner or
way in any litigation.
 
e.           The Parties acknowledge and agree that a particular Dispute may
involve a claim of irreparable injury for which there is no adequate remedy
available at law and, in such event, in addition to any other remedies
available, the Arbitrators shall have the authority to award specific
performance and injunctive relief in an appropriate case.  Any award of specific
performance or injunctive relief shall be subject to the terms of Section 7.4.d.
 
f.           Notwithstanding any statute or other substantive law under which a
Party may submit a Dispute, the Arbitrators shall have no authority to award
punitive, enhanced, trebled or other damages not measured by the prevailing
Party's actual damages.
 
g.           The Parties may agree on different procedures with respect to the
Arbitration described in Section 7.4a.-f.
 
h.           In the event of any inconsistency between this Agreement and the
JAMS Procedures, this Agreement shall govern.
 
7.5           Claims of Immediate and Irreparable Injury.  The Parties agree
that if any Party believes that a Dispute threatens it with immediate and
irreparable injury, then the Party may apply for temporary injunctive relief in
accordance with the JAMS Procedures without first exhausting the procedures
described in Sections 7.3 or 7.4.  The Arbitrator in connection with such claims
for immediate and irreparable relief shall be selected by JAMS.  The
Arbitrator's role in the event of a claim for temporary injunctive relief shall
be (i) to determine within five (5) days following an Complaining Party’s filing
of its Application with JAMS and its service on the Responding Party whether
such relief shall be granted pending the arbitrator’s ruling at a further
hearing on the Application; (ii) to hold such further hearing within [ten] days
following such filing and service by a Complaining Party; and (iii)  to
determine at the close of such hearing, as expeditiously as possible, whether
such relief shall be granted pending the completion of the Arbitration under
Section 7.4.  The Arbitrators appointed pursuant to 7.4.b may reconsider any
preliminary relief granted or denied under Section 7.5.
 
7.6           Limited Right to File Interlocutory Appeal to a Court During
Arbitration.  With respect to any temporary or preliminary relief denied or
granted by the arbitrator(s) pursuant to Section 7.5, any Party to the Dispute
aggrieved by the  ruling(s) of the arbitrator(s) may immediately on the issuance
of such ruling(s) initiate litigation in the State or Federal Courts set forth
in Section 7.9 either for the entry of denied temporary or preliminary relief or
to set aside temporary or preliminary relief granted, pending completion of the
arbitration.
 
7.7           Governing Forum for Enforcement of Dispute Resolution
Provisions:  Jurisdictional and arbitrability disputes, including without
limitation disputes over the formation, existence, validity, interpretation or
scope of this Agreement, and who are proper Parties to the Arbitration, shall be
submitted to and ruled on by the Arbitrators, who shall have the exclusive
authority to determine jurisdictional and arbitrability issues in that
arbitration.
 
7.8           Litigation. As to any Dispute that is not resolved in accordance
with the procedure in Section 7.4, any Party may initiate litigation regarding
that Dispute not earlier than thirty days following the issuance of the final
arbitration award listed in Section 7.4(d).  All such litigation shall be
subject to the exclusive jurisdiction of the courts of the State of Delaware or
the Federal Courts sitting therein.  Each party hereby irrevocably submits to
the personal jurisdiction of such courts and irrevocably waives all objections
to such venue.
 
a.           With respect to any litigation initiated pursuant to Section 7.9,
all applicable statutes of limitations shall be tolled as between the date the
Complaining Party first gave notice of the Dispute to the Responding Party
pursuant to Section 7.2(a) and the date litigation as to such Dispute could
first be filed in accordance with Section 7.9.
 
7.9           Additional Notice and Cure Period Applicable to Section 2.3
Technical Practices.  Before AMD may initiate a Dispute against Intel concerning
an alleged breach of Section 2.3 of this Agreement, AMD shall provide Intel with
a written description of the alleged breach, including specifying the Intel
actions that AMD believes have breached Section 2.3.  Intel shall have a period
of sixty (60) days after receipt of such notice to either cure the alleged
breach or provide notice to AMD that Intel will not do so.  Following such
notice from Intel to AMD, either Party may initiate a Dispute under Section 7.0.
 
8.0           NOTICES
 
8.1           Notice.  All notices required or permitted to be given hereunder
shall be in writing and shall be delivered by hand, or if dispatched by prepaid
air courier or by registered or certified airmail, postage prepaid, addressed as
follows:


If to AMD:


General Counsel
Advanced Micro Devices, Inc.
7171 Southwest Parkway
Austin, TX  78735


If to Intel:


General Counsel
Intel Corporation
RNB 4-151
2200 Mission College Blvd.
Santa Clara, CA  95052


 
Such notices shall be deemed to have been served when received by addressee or,
if delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery.  Any Party may give written notice of a change of address
and, after notice of such change has been received, any notice or request shall
thereafter be given to such Party as above provided at such changed address.
 
9.0           GENERAL PROVISIONS
 
9.1           Mistake.  In entering and making this Agreement, the Parties
assume the risk of any mistake of fact or law.  If the Parties, or any of them,
should later discover that any fact they relied upon in entering into this
Agreement is not true, or that their understanding of the facts or law was
incorrect, the Parties shall not be entitled to seek rescission of this
Agreement, or otherwise attack the validity of the Agreement, based on any such
mistake.  This Agreement is intended to be final and binding upon the Parties
regardless of any mistake of fact or law.
 
9.2           Assumption of Risk/Waiver.  Each of the Parties fully understands
that there is a risk that, after the execution of this Agreement, it may incur,
suffer or sustain material injury, loss, damage, costs, attorneys' fees,
expenses, or any of these, which are in some way caused by or connected with the
Claims released by this Agreement, or which are unknown and unanticipated at the
time this Agreement was executed, or which are not presently capable of being
ascertained.  Each of the Parties acknowledges that this Agreement has been
negotiated and agreed upon in light of those understandings and hereby expressly
assumes that risk and waives all rights it may have with respect to such claims.
 
9.3           Advice of Counsel.  Except as set forth in this Agreement, the
Parties represent and warrant that they have not relied upon or been induced by
any representation, statement or disclosure of the other Parties or their
attorneys, insurers or agents, but have relied upon their own knowledge and
judgment and upon the advice and representation of their own counsel in entering
into this Agreement.  Each Party warrants to the other Party that it has
carefully read this Agreement, knows its contents, and has freely executed
it.  Each Party, by execution of this Agreement, represents that such Party has
reviewed each term of this Agreement with that Party's legal counsel and that
such Party will not deny the validity of any term of this Agreement on lack of
advice of counsel.  Each Party acknowledges that such Party has been represented
by independent counsel of that Party's choice throughout all negotiations
preceding the execution of this Agreement, and that such Party has executed this
Agreement with the consent, and upon the advice, of such independent counsel.
 
9.4           Successors, Assigns and Beneficiaries.  The terms of this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective parents, affiliates, subsidiaries, officers, directors,
partners, employees, heirs, conservators, successors, devisees, and permitted
assigns.
 
9.5           Parties to Bear Own Costs and Attorneys’ Fees.  Each Party shall
bear its own attorneys’ fees, taxable costs and any related expenses incurred by
or on behalf of said Party in connection with the Actions and the negotiation
and execution of this Agreement and the agreements referenced in Section 3.7.
 
9.6           Integration.  This Agreement embodies the entire understanding of
the Parties with respect to the subject matter hereof, and merges all prior
discussions between them, and none of the Parties shall be bound by any
conditions, definitions, warranties, understandings or representations with
respect to the subject matter hereof other than as expressly provided herein. No
oral explanation or oral information by any Party hereto shall alter the meaning
or interpretation of this Agreement.
 
9.7           No Assignment of Agreement.  Except in the event of a Change of
Control as set forth in Section 6.3, this Agreement is personal to the Parties,
and neither the Agreement nor any right or obligation under this Agreement is
assignable, whether in conjunction with a change in ownership, merger,
acquisition or the sale or transfer of all, substantially all or any part of a
Party’s business or assets or otherwise, either voluntarily, by operation of law
or otherwise, without the prior written consent of the other Party, which
consent may be withheld at the sole discretion of such other Party. Any such
purported assignment or transfer shall be deemed a breach of this Agreement and
shall be null and void. This Agreement shall be binding upon and inure to the
benefit of the Parties and their permitted successors and assigns.
 
9.8           No Rule of Strict Construction.  Regardless of which Party may
have drafted this Agreement or any portion thereof, this Agreement shall be
construed in all respects as jointly drafted and shall not be construed, in any
way, against any Party on the ground that the Party or its counsel drafted this
Agreement.
 
9.9           Modification/Waiver.  No modification or amendment to this
Agreement, nor any waiver of any rights, shall be effective unless assented to
in writing by the Party to be charged and transmitted to the other Party
according to the Notice provisions contained in Section 8.1 of this
Agreement.  The waiver of any breach or default hereunder will not constitute a
waiver of any other right hereunder or any subsequent breach or default.
 
9.10           Authority.  Each Party represents that it is duly existing; that
it has the full power and authority to enter into this Agreement; that there are
no other persons or entities whose consent to this Agreement or whose joinder
herein is necessary to make fully effective the provisions of this Agreement;
that this Agreement does not and will not interfere with any other Agreement to
which it is a party; and that it will not enter into any Agreement the execution
and/or performance of which would violate or interfere with this
Agreement.  Each person executing this Agreement represents, warrants and
acknowledges that he or she is authorized and legally empowered to execute this
Agreement on behalf of the Party for whom he or she purports to act.
 
9.11           Counterparts.  This Agreement may be signed in counterparts, or
duplicate originals, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  If the signature of any
person is provided by facsimile, the facsimile signature shall be deemed
effective as and when provided, but the original of that signature shall be
provided as soon as practical thereafter, to be included with the original
instrument.  Unless a different Effective Date is specified in the preamble to
this Agreement, this Agreement shall become binding and effective upon the
exchange of facsimile copies of the Parties’ signatures.
 
9.12           Further Acts.  Each Party to this Agreement agrees to perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.
 
9.13           Severability.  If the event that one or more of the provisions,
or portions thereof, of this Agreement is determined to be illegal or
unenforceable, the remainder of this Agreement shall not be affected thereby,
and each remaining provision, or portion thereof, shall continue to be valid and
effective and shall be enforceable to the fullest extent permitted by law.
 
9.14           Force Majeure.  The Parties shall be excused from any failure to
perform any obligations hereunder to the extent such failure is caused by war,
acts of public enemies or terrorists, strikes or other labor disturbances,
fires, floods, acts of God or any causes of like or different kind beyond the
control of the Parties.
 
9.15           Headings.  The headings and captions in this Agreement are for
convenience of reference only.  They in no way limit, alter or affect the
meaning of this Agreement.
 
9.16           Governing Law:  This Agreement, including without limitation any
Disputes relating to this Agreement or to any Post-Effective Date Conduct, shall
be interpreted in accordance with and governed by the law of the state of
Delaware, or, as appropriate, by federal law as applied by a federal court
sitting in Delaware, both without regard to Delaware's choice of law rules.
 
IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute this Agreement as of the Effective Date.
 


 
 
ADVANCED MICRO DEVICES, INC.
 


 


By:
/s/ Derrick R. Meyer
Dated:
11/11/09
 
Name:  Derrick R. Meyer
     
Title:  President and Chief Executive Officer
   

 


 
INTEL CORPORATION
 


By:
/s/ Paul S. Otellini
Dated:
11/11/09
 
Name:  Paul S. Otellini
     
Title:  President and Chief Executive Officer
   

 


 



 
 

--------------------------------------------------------------------------------

 

